Citation Nr: 9911857	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  95-00 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUES

Entitlement to service connection for an undiagnosed illness 
manifested by fatigue and memory loss.

Entitlement to service connection for an undiagnosed illness 
manifested by muscle and joint aches.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from December 1990 to April 
1991.  He served in Southwest Asia theater of operations 
during the Persian Gulf War (PGW) from January 17 to March 
28, 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from August 1993 and later RO decisions that denied service 
connection for an undiagnosed illness manifested by fatigue 
and memory loss, and an undiagnosed illness manifested by 
muscle and joint aches.  The issue of service connection for 
an undiagnosed illness manifested by fatigue and memory loss 
will be addressed in the remand portion of the decision.


FINDING OF FACT

There are no objective indications of a chronic disability 
manifested by muscle and joint aches other than arthritis of 
the left elbow that was found several years after service.


CONCLUSION OF LAW

An undiagnosed illness manifested by muscle and joint aches 
was not incurred in or aggravated by active service, nor may 
such a disorder be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1110, 1117 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.317 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran had active service from December 1990 to April 
1991, including service in the Southwest Asia theater of 
operations during the PGW from January 17 to March 28, 1991.  
He also had service in the U.S. Army Reserve.

Service department medical records of the veteran's treatment 
and examinations from 1976 to 1991 are negative for a 
disorder manifested by muscle and joint aches.  There were no 
complaints or findings of muscle or joint aches at the time 
of his medical examination for redeployment in March 1991.

VA and private medical reports, including laboratory studies, 
of the veteran's treatment from 1989 to 1995 show that he was 
seen primarily for disorders unrelated to this appeal.  A 
private medical report dated in March 1994 notes that the 
veteran had pain in both heels and that X-rays demonstrated 
inferior calcaneal bursitis with the left worse than the 
right.  VA X-rays of the veteran's knees in May 1994 were 
negative.  A private medical report dated in December 1994 
notes that the veteran had PGW symptoms, including elbow and 
knee aching.

The veteran testified at a hearing in February 1995.  His 
testimony was to the effect that he had muscle aches and 
pains since shortly after service in Southwest Asia during 
the PGW that he attributed to exposure to elements and 
experiences during such service.

The veteran underwent a VA psychiatric examination in March 
1995.  He gave a history of joint pains for the last 3 to 4 
years that gradually started and were now increasing in 
intensity.  He felt that these pains were due to his service 
in Saudi Arabia.  A major psychiatric disability was not 
found, but the examiner noted that the veteran had multiple 
psychosomatic complaints of questionable etiology.

The veteran underwent a VA general medical examination in 
March 1995.  He had various complaints, including aching 
joints.  His musculoskeletal system appeared to be normal in 
all respects.  The diagnoses included diffuse generalized 
symptoms, unexplained by physical examination or routine 
laboratory tests.

The veteran underwent a VA general medical examination in 
August 1995.  He complained of recurring pain in his knees 
and elbows.  X-rays of the knees were normal.  X-rays of the 
elbows showed degenerative joint disease of the left elbow.  
No abnormalities of the musculoskeletal system were found on 
examination.  The diagnoses included recurring arthritis of 
the elbows and knees, mild.  An addendum to the report of 
this examination dated in October 1995, notes that the 
veteran had rheumatoid arthritis of various joints.

The veteran underwent a VA general medical examination in 
December 1996.  He complained of achy joints.  He had full 
range of motion of the upper and lower extremities without 
evidence of swelling, atrophy or tenderness.  His feet were 
normal.  He was 5 feet and 6 inches tall, and he weighed 200 
pounds.  It was noted that the veteran's complaints of muscle 
and joint soreness were an undiagnosed illness and not 
related to rheumatoid arthritis.  It was opined that the 
complaints of muscle and joint soreness could be due to the 
veteran's obesity.

The veteran underwent a VA medical examination in June 1997.  
He gave a history of chronic pain that began in the knees and 
gradually involved the elbows and knees.  He stated that the 
pain began after service in Saudi Arabia.  There was no 
localized swelling, warmth or tenderness in all joints.  
Range of movement of the cervical, thoracic, and lumbar spine 
was normal in all directions.  Range of motion of the 
shoulders, elbows, wrists, hips, knees, and ankles was 
normal.  There was no localized tenderness.  Diagnostic tests 
were negative for a disorder of a muscle or joint, including 
X-rays of the right elbow and both knees.  It was noted that 
the veteran had degenerative joint disease.

The record shows that the veteran underwent various VA 
neurological evaluations and blood studies at VA and private 
medical facilities in the 1990's.  The reports of these 
examinations are negative for objective indications of a 
disorder manifested by joint or muscle aches, and blood 
studies were negative for a rheumatoid factor.


B.  Legal Analysis

The veteran's claim for service connection for an undiagnosed 
illness manifested by muscle or joint aches is well grounded, 
meaning it is plausible.  The Board finds that all relevant 
evidence has been obtained with regard to the claim and that 
no further assistance to the veteran is required to comply 
with VA's duty to assist him.  38 U.S.C.A. § 5107(a) (West 
1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

VA compensation shall be paid for certain disabilities due to 
undiagnosed illnesses to veterans who exhibit objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms listed in this regulation provided that such 
disability became manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more not later than 
December 31, 2001.  For purposes of this regulation, signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to: (1) fatigue (2) signs or 
symptoms involving skin (3) headache (4) muscle pain (5) 
joint pain (6) neurologic signs or symptoms (7) 
neuropsychological signs or symptoms (8) signs or symptoms 
involving the respiratory system (upper and lower) (9) sleep 
disturbances (10) gastrointestinal signs or symptoms (11) 
cardiovascular signs or symptoms (12) abnormal weight loss 
(13) menstrual disorders.  38 U.S.C.A. § 1117 (West 1991 & 
Supp. 1997); 38 C.F.R. § 3.317 (1998).

Service medical records do not show the presence of a 
disorder manifested by muscle or joint aches, nor do these 
records reveal objective indications of such disability.  
Objective indications for the purpose of establishing service 
connection for an undiagnosed illness based on service in 
Southwest Asia during the PGW, include both "signs," in the 
medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(2).

The post-service medical records note the veteran's history 
of complaints of various muscle or joint aches since 
discharge from service, but the medical evidence does not 
show the presence of any chronic disability of a joint or 
muscle other than the arthritis of the left elbow found in 
1994, several years after service.  While rheumatoid 
arthritis was diagnosed in 1995, the clinical findings of 
record do not support this diagnosis, and the report of the 
veteran's VA medical examination in December 1996 reveals 
that his complaints of muscle or joint aches are not due to 
rheumatoid arthritis.  The post-service medical evidence, 
including the reports of the veteran's various VA medical 
examinations in the 1990's, do not show the presence of 
objective indicators of a disorder manifested by muscle or 
joint aches, other than the X-ray findings of arthritis of 
the left elbow.  Nor does the evidence indicate the presence 
of non-medical indicators of a disability manifested by 
muscle or joint aches that are capable of independent 
verification.

The Board recognizes the veteran's testimony to the effect 
that he has an undiagnosed illness manifested by muscle or 
joint aches that are due to service in Saudi Arabia, and note 
his complaints of various muscle or joint aches in the 
medical records, but there are no objective indications of 
disability manifested by joint or muscle aches, such as 
objective signs perceived by an examining physician or 
independently verifiable non-medical indicators.  Under the 
circumstances, the Board finds that the preponderance of the 
evidence is against the claim for service connection for an 
undiagnosed illness manifested by muscle or joint aches, and 
the claim is denied.  

Since the preponderance of the evidence is against the claim 
for an undiagnosed illness manifested by muscle or joint 
aches, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for an undiagnosed illness manifested by 
muscle or joint aches is denied.


REMAND

The VA report of the veteran's neuropsychological assessment 
in April 1998 notes that a sleep study completed at "BGH" 
revealed mild sleep apnea with no improvement with 
interventions.  The reports of the sleep study and the 
records of the veteran's treatment for sleep apnea are not in 
the veteran's claims folder.  This evidence is relevant to 
the claim for service connection for an undiagnosed illness 
manifested by fatigue and memory loss, and they should be 
obtained.  Murphy v. Derwinski, 1 Vet. App. 90 (1990).

The VA report of the veteran's neuropsychological assessment 
in April 1998, completed by the same physician who conducted 
a neuropsychological assessment of the veteran in February 
1996, suggests that the veteran's sleep disorder, sleep 
apnea, is likely contributing to the veteran's memory loss 
and fatigue.  The report of the veteran's VA medical 
examination for neurological disorders in September 1997 
indicates that his cognitive deficits are due to PGW 
syndrome.  While the opinion in the September 1997 VA report 
seems to be tentative, the overall evidence is unclear as to 
whether the veteran has an undiagnosed illness manifested by 
fatigue and memory loss that is due to PGW syndrome or 
whether his complaints of fatigue and memory loss are due to 
sleep apnea.  Under the circumstances, it is the judgment of 
the Board that the claims folder should be sent to the 
physician who conducted the VA neuropsychological assessment 
of the veteran in April 1998 for the preparation of an 
addendum to the report of this assessment that includes a 
medical opinion as to the etiology of the veteran's fatigue 
and memory loss, specifically, whether it is at least as 
likely as not that the veteran's complaints of fatigue and 
memory loss are due to an undiagnosed illness.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  After obtaining any needed 
information and release forms from the 
veteran, the reports of the veteran's 
sleep study at "BGH" and records of his 
treatment for sleep apnea should be 
obtained for inclusion in the record.

2.  After the above development, the RO 
should obtain an opinion from the 
physician who conducted the April 1998 VA 
neuropsychological assessment of the 
veteran (or, if that physician is 
unavailable, a suitable substitute) as to 
the etiology of the veteran's memory loss 
and fatigue.  The physician should 
prepare an addendum to the April 1998 
report that contains an opinion as to 
whether it is at least as likely as not 
that the veteran's fatigue and memory 
loss are due to an undiagnosed illness.  
The physician should support the opinion 
by discussing medical principles as 
applied to the specific medical evidence 
in the veteran's case, including the 
above-noted September 1997 medical 
report.  In order to assist the physician 
in providing the requested information, 
the claims folder must be made available 
to him prior to the preparation of the 
addendum.

3.  Thereafter, the RO should review the 
claim for service connection for an 
undiagnosed illness manifested by fatigue 
and memory loss.  If action remains 
adverse to the veteran, an appropriate 
supplemental statement of the case should 
be sent to the veteran and his 
representative.


The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. DAY
	Member, Board of Veterans' Appeals


 

